Citation Nr: 0301368	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  01-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need 
for regular aid and attendance of another, or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The veteran is in receipt of nonservice-connected 
pension based upon disabilities rated in combination as 
100 percent disabling, with no single disability evaluated 
as 100 percent disabling.

2.  The veteran's nonservice-connected pension has been in 
effect for over 20 consecutive years.

3.  The veteran is service connected for orchiectomy and 
exploration of the spermatic cord, evaluated as 10 percent 
disabling; and residuals of a herniotomy scar, rated as 
noncompensably disabling.  

4.  The veteran has not suffered anatomical loss or loss 
of use of both feet, or of one hand and one foot, nor is 
he blind in both eyes or permanently bedridden.

5.  The veteran does not require the daily assistance of 
another to perform the activities of daily living or to 
protect himself from the dangers of his environment.

6.  The veteran is not permanently housebound by reason of 
a disability or disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based 
on a need for regular aid and attendance or at the 
housebound rate have not been met.  38 U.S.C.A. §§ 1502, 
5102, 5103, 5103A (West 1991 & Supp. 2002); 38 
C.F.R.§§ 3.159, 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA) redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  In a September 2001 letter, the January 2001 
statement of the case and the June 2002 supplemental 
statement of the case, the RO informed the veteran of the 
reasons for which his claim had been denied and of the 
evidence needed to substantiate the claim and notified the 
veteran of all regulations pertinent to his claim.  The 
veteran was advised that the VA has the duty to assist the 
veteran in developing the facts pertinent to the claim.  
Additionally, the veteran was advised that when 
information sufficient to identify and locate the 
evidence, whether private or Federal is provided, VA shall 
assist the veteran by requesting evidence directly from 
the source.  The veteran was advised that it was his duty 
to identify the evidence and provide all necessary 
authorizations.  Additionally, the veteran was informed 
that if VA could not obtain evidence identified, VA would 
notify the veteran of such and that it was then the 
veteran's responsibility to furnish this evidence.  The 
veteran was notified that he should advise VA if there 
were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  Thus, VA's duty to notify, including the 
duty to notify of the respective evidence-development 
responsibilities of VA and the claimant, has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, No. 01-1536 (U.S. Vet. 
App. Oct. 3, 2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the 
RO obtained the veteran's available VA outpatient medical 
records and examination reports.  The veteran 
representative noted in a December 2002 Appellant's Brief 
that the service representative had "successfully 
articulated the essential arguments and factual evidence 
supporting the veteran's position". 

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to his case.  
Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist, and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The veteran maintains that he is entitled to special 
monthly pension based on aid and attendance of another or 
housebound status.

Under applicable criteria, a veteran of a period of war 
who is permanently and totally disabled, and who is in 
need of regular aid and attendance or is housebound, is 
entitled to an increased rate of pension.  38 U.S.C.A. §§ 
1502, 1521; 38 C.F.R. § 3.351. 

To establish entitlement to special monthly pension based 
on the need for regular aid and attendance, the veteran 
must be a patient in a nursing home on account of mental 
or physical incapacity; or be blind or so nearly blind as 
to have corrected visual acuity in both eyes of 5/200 or 
less or concentric contraction of the visual field to 5 
degrees or less; or have a factual need for the regular 
aid and attendance of another person.  Id.  Determinations 
as to factual need for aid and attendance must be based 
upon actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily 
clean and presentable; frequent need to adjust prosthetic 
or orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability to feed 
himself through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the 
wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the veteran from hazards or dangers incident to his daily 
environment.  Being bedridden will also be a proper basis 
for allowance of special monthly pension.  "Bedridden" 
will be a proper basis for the determination.  For the 
purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires the claimant remain in bed.  38 C.F.R. § 3.352; 
see Turco v. Brown, 9 Vet. App. 222 (1996).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may 
be made.  The particular personal functions that the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is 
only necessary that the evidence establishes that the 
veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is 
such as would require him or her to be in bed.  They must 
be based on the actual requirements of personal assistance 
from others.  Id.

If a veteran does not qualify for increased pension based 
on a need for aid and attendance, increased pension may be 
paid if, in addition to having a single permanent 
disability rated at 100 percent under the rating schedule, 
the veteran has a separate disability or disabilities 
independently ratable at 60 percent or more, or he must be 
permanently housebound by reason of disability (meaning 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area).  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

The Board notes that it is undisputed that the veteran is 
not blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; and 
is not a patient in a nursing home because of mental or 
physical incapacity. 

The Board observes that the veteran was granted 
entitlement to a permanent and total disability evaluation 
for pension purposes effective in March 1971 based on a 
diagnosis of schizophrenia.  Because it has been in effect 
for more than 20 years, it is protected at this level.  38 
C.F.R. § 3.951(b) (2002).  The veteran's current principal 
disabilities are schizophrenia with prominent paranoid 
features, evaluated as 70 percent disabling; 
atherosclerotic heart disease, status post coronary artery 
bypass graft (CABG), evaluated as 30 percent disabling; 
non-insulin dependent diabetes mellitus with early 
peripheral vascular insufficiency, evaluated as 10 percent 
disabling; and orchiectomy and exploration of spermatic 
cord, evaluated as 10 percent disabling.  The following 
disorders are evaluated as noncompensably disabling:  
residuals of a herniotomy scar, chronic fibromyositis of 
the lumbosacral muscles, pharyngitis, arthritis, a 
bilateral leg disorder, and a right shoulder disorder.  
For pension purposes, the veteran has a combined 
evaluation of 80 percent.  

VA provided the veteran an aid and attendance or 
housebound examination in May 2000.  According to the 
examination report, the examiner noted that the veteran 
arrived to the examination with his wife, and he drove his 
own car.  The veteran was not hospitalized, bedridden, or 
blind.  Physical examination revealed that the veteran was 
well nourished and in no acute distress.  The veteran had 
not restrictions or amputations of the upper or lower 
extremities.  His weight bearing, balance, and propulsion 
were good, and his pedal pulses were weak.  The veteran 
was able to walk without assistance, as necessary, and he 
used no mechanical aids.  The examiner noted that the 
veteran did not need an attendant to leave the premises.  
The examiner remarked that the veteran was no housebound 
or in need of regular aid and attendance.

In May 2000, VA also provided the veteran a psychiatric 
examination.  Based on a review of the veteran's claims 
file and psychiatric examination, the VA examiner noted 
that the veteran was treated for schizophrenia beginning 
in 1970.  He was last examined for pension purposes by the 
same VA examiner in June 1986.  The examiner noted that VA 
had not examined the veteran after that time.  Also, the 
veteran did not begin receiving psychiatric treatment 
until 2000.  Nevertheless, after comparing the veteran's 
complaints and behavior, the examiner noted that there had 
been no significant changes.  The veteran was basically 
chronically depressed, isolated, and with multiple 
somatizations.  He did not require assistance in 
performing basic, daily activities, on account of his 
neuropsychiatric disorder.  The final diagnosis was 
schizophrenia, residual type, and chronically depressed 
with a GAF of 45.

VA examined the veteran again for aid and attendance or 
housebound status in April 2002.  This VA examiner 
provided the following information.  The veteran arrived 
alone to the examination in a public car.  The veteran did 
not require an attendant to report to the examination, nor 
was he bedridden or in a wheelchair.  The veteran's 
refraction error was corrected with eyeglasses, and he had 
a history of an episode of Diplopia two months prior to 
the examination.  The veteran was competent to manage his 
benefit payments and financial affairs.  The veteran was 
independent to his daily needs with limitation of 
locomotion due to low back pain and arthritis.  The 
veteran described his typical day as walking in the house 
and garden, going to church and receiving visitors at 
home.

The majority of the evidence in this case reveals that the 
veteran leaves his home to go to church, walk in the 
garden, and to attend medical appointments.  The medical 
evidence discussed above shows that the veteran was able 
to leave his home at any time and was independent in daily 
needs.  The record does not contain evidence of limitation 
of visual acuity of both eyes to 5/200 and concentric 
contraction of the visual field to 5 degrees or less.  The 
veteran's overall condition is not one of helplessness 
such as to require the aid and attendance of another 
person.  There is no evidence that he is unable to keep 
himself ordinarily clean and presentable; that he has 
frequent need for adjustment of any special prosthetic 
device or orthopedic appliance which by reason of the 
particular disability cannot be done without aid; that he 
has inability to feed himself through extreme weakness; 
inability to attend the wants and needs of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
Furthermore, VA examinations show that he is not 
bedridden.  Based on a careful review of the veteran's 
disability picture, the extent of personal assistance he 
requires is less than that necessary to meet the criteria 
contained in 38 C.F.R. § 3.352.  Accordingly, payment of a 
special monthly pension based on a need for aid and 
attendance is not warranted.

Regarding the veteran's claim for special monthly pension 
at the housebound rate, it must be noted, as outlined 
above, that the threshold requirement for special monthly 
pension under the housebound rate is that the qualified 
veteran has a single permanent disability rated as 100 
percent disabling.  See 38 C.F.R. § 3.351(d).  Here, the 
veteran does not have a singe permanent disability rated 
as 100 percent disabling.  Alternatively, the evidence 
does not show that the veteran is in fact permanently 
housebound as the veteran is not substantially confined to 
his dwelling or the immediate premises as discussed in the 
preceding paragraphs.  Accordingly, the Board finds that 
entitlement to a special monthly pension is not warranted.

The Board acknowledges that the veteran has principal 
disabilities, which are listed above, for which he 
received a combined 100 percent evaluation.  However, the 
evidence as to whether he requires regular aid and 
attendance or is housebound due to those disabilities, as 
discussed above, is not so evenly balanced as to require 
resolution in the veteran's favor.  Therefore, the Board 
finds that the preponderance of the evidence is against 
entitlement to special monthly pension by reason of need 
for regular aid and attendance or by reason of being 
permanently housebound. 


ORDER

Special monthly pension at the housebound rate or because 
of a need of regular aid and attendance is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

